Title: To John Adams from Henry Marchant, 10 February 1794
From: Marchant, Henry
To: Adams, John



Most esteemed Friend
Newport Feby. 10th. 1794.

Upon the close of your last Session and your return to Massts. it became not so convenient to return you my Thanks for your last friendly Communication of the 14th. of Jany. 1793. which I now do; hoping my delay will work no forfeiture of your future favours. The unexampled ingratitude and scandal, which about the Date of your last, seemed to have spent all their venom and malitious Spite against you, soon, as you observe, took Aim at other game.  The first and most noted vehicle of scandal, soon generated others:—But the fiery Tryals which two of the first Characters of Our Age, let me say of any Age; have sustained, has ended in the Confusion of their Enemies. The Confidence of Their Friends has been established, and inlarged.—But a Party exists:—and ever will more or less, as the Government is more or less free. But this we trust will never counterballance the Blessings of it.  Great political Objects will bring on a difference of Opinion amongst the virtuous and good.—The virtuous and good, ought to keep in view this Distinction and preserve a just Esteem for each other, and still be mutually watchful against the Enemies of all Peace and Order.—
The Prudence of Our Executive and the Wisdom of His Measures have been equally attacked.—A madcap of a Stateman, hot from the Jacobin Club, has been put in the Scale against Him, and all the Wisdom and Virtue of the U.S;—but the Beam kicked up and threw the poor Sancho out of the Scale:—He may possibly in his fall meet the Guillotine, and become a Head Shorter.—This Demoncratick gives way to more important Scenes.—The Conduct of the belligerent Powers.—The arbitrary noncompliance with Treaties.—The Claim of a Right to dispense with the general Laws of Nations, when Millitating against the particular Convenience of Nations, especially in Wars of a new kind.—The pirattical Conduct of Their Privateers &c &c &c seems to fill up the Drama.—In the mean time, We are involved in a War with Savages thro’ the want of those Posts withheld from Us by a faithless Nation,—and that Business cannot be attended to, because a twopenny Law Suit has been continued by a Court of Law.—Our Brethren are captivated and inslaved by the more savage Algerians, and Our whole Navigation interrupted by the contending Nations under the most absurd and chimerical Pretexts. But will a Fleet of five or six small Ships prevent this?—If Britain obtained a Peace for Portugal to let loose the Algerians upon Us, If, I say this is true, will not Britain furnish Them with a greater Force still?—And where will this Fleet Business end?—But in absorbing Our Revennue? And what will Ships built with green Stuff, just cut down out of the Woods be worth in the Course of two Years?—
A War of merchantile retalliation is urged:—This appears to me less exceptionable, if a prudent Line ever be drawn;—if it is not, it may bring on a War of Powder and Bullets, with Nations, who want little or no Pretext to do any Thing Their baseness suggests to Them, or may equally tend to destroy our Trade, divert our Revennue, or totally annihilate it. I confess I am not sufficient for these Things; but the ardent Love I have for my Country makes me wish for Information;—and I have thrown out the above meerely to provoke you to give me some, upon the present alarming Crisis of Our publick Affairs, which be assured shall not compromit you. But it may be often in the Power of inferior Talents to do much good, if properly informed of Men and Things, as particular Occasions arise.—
In Massts.—Govr. H——k is no more, may all the good He ever did follow Him;—And may it be forgot, or forgiven, that He was no friend of Yours.—This I more particularly discovered in a Conversation I had with Him when He was here.—His immediate Successor has given the Gen: Assembly a moral Lecture and a Slice of French Equallity;—However some Things were well said.—He has been attacked for deviating from His former Sentiments agt. speechifying.—Electioneering will soon come on,—and no want of Candidates.—Pray what gave rise to a late Resignation?—Does Mr. J——n go to France?—
I hope Mrs. Adams is well:—Please to present my best Regards to Her and to the Rest of the Family / with high Esteem & sincere affection / I am Yr. Friend and Servant
Henry Marchant